 236DECISIONS OF NATIONAL LABOR RELATIONS BOARDcated their desire to remain outside such existing unit. In either event,the Regional Director is instructed to issue a certification of the resultsof the election to such effect.[Text of Direction of Election omitted from publication.]MEMBERSFANNING and JENKINS took no part in the considerationof the above Decision and Direction of Election.San Francisco Metal Products Company,d/b/a O'Hara MetalProducts Co., PetitionerandInternational Association of Ma-chinists and AerospaceWorkers, AFL-CIO, Local Lodge No.68, and Tool and Die Craftsmen,NationalFederation of Inde-pendentUnions.Case No. 00-RM-751.October 15,1965DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, as amended, a hearing was held on June 28, 1965, beforeHearing Officer Walter L. Kintz, Jr. The Hearing Officer's rulingsmade at the hearing are free from prejudicial error and are herebyaffirmed. The Employer and Tool and Die Craftsmen, National Fed-eration of Independent Unions, herein called Tool and Die Union, havefiled briefs.Pursuant to Section 3(b) of the Act, the National Labor RelationsBoard has delegated its powers in connection with this case to a three-member panel [Chairman McCulloch and Members Jenkins andZagoria].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning of theAct and it will effectuate the purposes of the Act to assert jurisdictionherein.2.The labor organizations involved claim to represent certainemployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer -within the meaning of Sections 9 (c)(1) (B) and 2(6) and (7) of the Act.Tool and Die Union contends that an existing collective-bargainingagreement with California Metal Trades Association, herein calledCMTA, is a bar to this proceeding.Arrow Tool and Die Works, herein called Arrow, was a partnershipconsisting of two partners, Reno Bottano and Albert Hill, engaged intool-and-die work. It had two employees.Arrow was a member ofthe CMTA and was represented for collective-bargaining purposes by155 NLRB No. 27. O'HARA METAL PRODUCTS Co.237that organization as part of a multiemployer unit.On May 31, 1965, a2-year collective-bargaining contract between CMTA and Tool andDie Union expired without a new contract having been agreed to. OnJune 7, 1965, the two contracting parties reached a tentative under-standing on terms for a new agreement. The terms were ratified by theUnion and various members of the CMTA a few days later, althoughnot by Arrow, and embodied in a written contract which CMTA mem-bers approved on June 9, 1965. It is this contract which is asserted tobe a bar.O'Hara Metal Products, the Employer, was incorporated by CharlesO'Hara in October 1964.O'Hara had no connection with Arrow orwith its partners. In October, O'Hara Metal Products took a 6-monthoption to purchase the business of Arrow. In April 1965, O'HaraMetal Products exercised its option and took over the Arrow business,although no formal contract was signed until June, at which timeO'Hara paid 5 percent in cash and the remainder in the form of twopromissory notes payable in equal amounts to the partners. The prom-issory note to partner Hill, but not to partner Bottano, is convertibleto stock of O'Hara Metal Products at the option of the noteholder.However, the Hill note has not been converted, and neither of theArrow partners has any stock interest in O'Hara Metal Products.Arrow had been engaged exclusively in tool-and-die work for outsidecompanies and employed two tool-and-die makers.On commencingoperation of the Arrow business, O'Hara Metal Products sold a sub-stantial amount of the Arrow machinery, moved in springmakingmachinery, and began manufacturing coil springs as its principal prod-uct.It also increased the work force from 2 employees to 10 employees,including 2 temporary workers.Of the present work force, fiveemployees are tool-and-die craftsmen and the others, including thetemporary employees, are production workers.O'Hara Metal Prod-ucts continues to service former Arrow customers, but the greatest partof its present business is springmaking, which was not the business ofArrow.Arrow partner Bottano is an hourly paid employee of O'HaraMetal Products, and partner Hill is its chief engineer.On June 3, 1965, International Association of Machinists and Aero-space Workers, AFL-CIO, Local Lodge No. 68, herein called the IAM,requested recognition as bargaining representative of the Employer'sproduction and maintenance employees.On June 9 the Employerfiled the present petition.The Employer has never signed the 1965 collective-bargaining con-tract between the CMTA and Tool and Die Union or authorized theCMTA to act as its bargaining representative.Nevertheless, Tool andDie Union contends that O'Hara Metal Products is the successor ininterest to Arrow and is therefore bound by the present collective-bar- 238DECISIONS OF NATIONAL LABOR RELATIONS BOARDgaining contract between CMTA and Tool and Die Union. Both theEmployer and the IAM deny this contention of the Tool and DieUnion.We reject the argument that O'Hara Metal Products is the legalsuccessor to Arrow and thus bound by the latter's collective-bargainingcontracts.O'Hara Metal Products is a company completely separatefrom and independent of Arrow. The latter's partners have no equityinterest in O'Hara and perform no supervisory functions for the latter;they are now only its employees.O'Hara has enlarged and changedthe primary business of Arrow, using new machinery and manufactur-ing new products.Accordingly, we find that O'Hara Metal Productsis not a legal successor to Arrow and that the collective-bargainingcontract between CMTA and the Tool and Die Union is therefore nota bar to this proceeding.'The IAM seeks to represent all the Employer's production andmaintenance employees.Alternatively, it is willing to represent aresidual unit.Tool and Die Union asserts the unit should be limitedto tool-and-die workers.The Employer contends for an overall unit.The Employer has eight permanent employees, of whom five aretool-and-die workers and three are production workers.Tool-and-diemakers do production as well as tool-and-die work.All employeeswork closely together under the same supervision.Production work-ers may look forward to joining the journeyman rank with acquiredabilities and experience. In view of the small size of the Employer'sentire operation and the integration of operations, we find that a pro-duction and maintenance unit is appropriate.At the time of the hearing, there were two temporary employees atwork.One was a college student hired for the summer vacation, theother was hired for a particular short-term job.At the hearing inJune, an employer witness testified that both of these employees wouldbe discharged in July.As temporary employees, we shall excludethem from the unit .2We find that the following employees of the Employer constitute aunit appropriate for the purposes of collective bargaining within Sec-tion 9 (b) of the Act :All production and maintenance employees at the Employer's plantin San Francisco, California, including tool-and-die makers and ma-chinists, but excluding temporary employees, office clerical and plantclerical employees, professional employees, guards, and supervisorsas defined in the Act.[Text of Direction of Election omitted from publication.]1 Piasecki Aircraft Corporation,123 NLRB 348,363-3652 Belcher Towing Company,122 NLRB 1019.Continental Baking Company,122 NLRB1074.